t c memo united_states tax_court donald hill and judith hill petitioners v commissioner of internal revenue respondent docket no filed date carl d gensib for petitioners rachel l schiffman for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent deter- mined deficiencies in petitioners’ federal_income_tax and related additions to tax and penalties as follows for the tax_year sec_2001 sec_2002 and year deficiency dollar_figure big_number big_number fraud_penalty sec_6663 addition_to_tax sec_6651 dollar_figure big_number big_number dollar_figure big_number big_number this case was called from the calendar of the court’s new york newark trial session on date neither petitioners nor their counsel appeared counsel for respondent appeared and filed a motion for default under rule this motion requested that we enter a default judgment against petitioners for the full amounts of the deficiencies additions to tax and penalties determined in the notice_of_deficiency on date we ordered petitioners to show cause on or before date why respondent’s motion for default should not be granted this order was served on petitioners’ counsel and separately on petitioners at their address of record neither petitioners nor their counsel has responded to our order to show cause all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar since filing their petition petitioners have refused to participate in this case in any way they have failed to respond to numerous orders of this court they failed to appear for trial and they failed to respond to the court’s order to show cause why the motion for default should not be granted petitioners have admitted or are deemed to have admitted all salient facts and we will accordingly grant respondent’s motion for default background in petitioners filed late federal_income_tax returns for and these returns reported minimal or no gross income--dollar_figure for dollar_figure for and zero for on date following an examination the irs issued petitioners a statutory_notice_of_deficiency for all three years the defense of the statute_of_limitations must be affirmatively pleaded which petitioners did not do and thus they have conceded any challenge to the timeliness of the notice_of_deficiency see rule in any event the notice was timely under sec_6501 which provides that i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time even if petitioners’ and returns had not been fraudulent the notice_of_deficiency would still have been timely under sec_6501 that section provides a six-year period of limitations where the taxpayer omits_from_gross_income as petitioners did an amount that is in excess of percent of the amount of gross_income stated in the return sec_6501 the notice determined deficiencies based on petitioners’ failure to report retirement_plan distributions that they received in wages that petitioner-wife received in and and income that petitioner-husband received as a mort- gage broker in all three years the notice also determined for all three years late- filing additions to tax under sec_6651 and fraud penalties under sec_6663 while residing in new jersey petitioners filed a timely petition in this court petitioners did not dispute their receipt of unreported income as deter- mined by respondent nor did they explicitly dispute respondent’s determination that they had engaged in fraud rather petitioners alleged only that the irs failed to permit the deduction of ordinary and necessary business_expenses and that the penalties imposed were improper and excessive petitioners stated as the facts on which they relied the taxpayers were pressured to file delinquent returns by revenue_officer larry bell taxpayers filed returns based upon tax transcript provided by revenue_officer revenue_officer did not indicate that any sources of income had been reported to taxpayer judith hill returns as adjusted by irs do not take into consideration all ordinary and necessary expenses_incurred by taxpayers to generate revenues on date respondent filed an answer that denied petitioners’ allegations and made a number of affirmative allegations to which petitioners have failed to reply in paragraph of the answer respondent made the following allegations concerning petitioners’ fraudulent intent a the petitioners fraudulently and with intent to evade taxes for the taxable_year filed a false income_tax return for the year by failing to include retirement income received by petitioner judith hill during the year in the amount of dollar_figure from the guardian insurance and annuity company b the petitioners fraudulently and with intent to evade taxes for the taxable_year filed a false income_tax return for the year by failing to include the tax on the premature_distribution from a retirement_plan received by petitioner judith hill during the year in the amount of dollar_figure c the petitioners fraudulently and with intent to evade taxes for the taxable_year sec_2001 and sec_2002 filed false tax returns for the year sec_2001 and sec_2002 by failing to include wage income received by petitioner judith hill during the year in the amount of dollar_figure from novotel princeton and silver hotels princeton and during the year in the amount of dollar_figure from silver hotels princeton d petitioner donald hill failed to maintain adequate books and income records for his activities as a mortgage broker e petitioners fraudulently and with intent to evade taxes for the taxable_year sec_2001 sec_2002 and filed false tax returns for those years by failing to include income received from mortgage usa f petitioners fraudulently and with intent to evade taxes for the taxable_year sec_2001 sec_2002 and filed false tax returns for those years by failing to include as income amounts deposited into the petitioners’ bank account in paragraphs g h i and j of his answer respondent provided a detailed list of bank_deposits that petitioners made during all repre- senting commissions that petitioner-husband received from his employment as a mortgage broker paragraph of respondent’s answer made these additional af- firmative allegations l petitioners donald hill and judith hill’s fraudulent omission of specific items of income on their income_tax returns filed for and is a part of a three year pattern of intent to evade taxes m petitioners understated their taxable_income on their income_tax returns for the taxable_year sec_2001 sec_2002 and in the amounts of dollar_figure dollar_figure and dollar_figure respectively n petitioners understated their income_tax liabilities on their income_tax returns for the taxable_year sec_2001 sec_2002 and in the amounts of dollar_figure dollar_figure dollar_figure respectively o petitioners’ failure to produce records or other information to respondent in connection with the examination of their income_tax returns for the taxable_year sec_2001 sec_2002 and was fraudulent with intent to evade tax p petitioners fraudulently and with intent to evade tax omitted from their income_tax returns for the taxable_year sec_2001 sec_2002 and income in the amounts of dollar_figure dollar_figure and dollar_figure respectively q petitioners fraudulently and with intent to evade tax omitted from their income_tax returns for the taxable_year sec_2001 sec_2002 and self-employment_tax in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners did not file a reply to respondent’s answer and they have not otherwise controverted any of the affirmative allegations set forth therein indeed neither petitioners nor their counsel has communicated with respondent’s counsel or with the court since this case was docketed on date the court notified petitioners that this case was set for trial in new york newark session on date this notice stated the calendar for that session will be called at that date and time and the parties are expected to be present and to be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you the court concurrently issued a pretrial order in this case informing the parties that they should begin discussing settlement and or preparation of a stipulation of facts as soon as practicable and ordering that all facts shall be stipulated agreed upon in writing to the maximum extent possible the order informed the parties that i f a complete stipulation of facts is not ready for submission at the start of the trial and if the court determines that this is due to lack of cooperation by either party the court may order sanctions against the uncooperative party the order informed petitioners of their obligation to file a pretrial memorandum with the court and to exchange with respondent at least days before trial any non-stipulated documents that they expected to use at trial the parties were warned that t he court may impose appropriate sanctions including dismissal for any unexcused failure to comply with this order by letter dated date respondent invited petitioners to a conference at respondent’s newark office the purpose of this meeting scheduled for date was to discuss the case exchange relevant information and begin to prepare the case for trial neither petitioners nor their counsel replied to this letter or attended the conference on date respondent served on petitioners requests for admis- sion these requests asked petitioners to admit the facts as set forth above that respondent had affirmatively alleged in his answer these requests advised peti- tioners that pursuant to tax_court rule a written answer to these requests must be filed with the tax_court and a copy served on respondent’s counsel within days after service of these requests for admission neither petitioners nor their counsel responded to this request as a result all of the affirmative allegations set forth in respondent’s answer including his allegations of fraud are deemed admitted under rule c rule c provides that e ach matter is deemed admitted unless within days after service of the request the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be continued respondent also served on petitioners a request for production of docu- ments when petitioners ignored this request respondent moved to compel peti- tioners to produce these documents on date the court granted re- spondent’s motion ordering petitioners to produce the requested documents or file appropriate objections by date we warned petitioners that if they did not fully comply with the provisions of this order the court will be strongly inclined to impose sanctions pursuant to tax_court rule which may include deeming certain facts to be established for the purpose of trial or dismissal of this case and entry of a decision against petitioners neither petitioners nor their counsel responded to this order by order dated date we made absolute our date order ruling that pursuant to tax_court rule c petitioners are deemed to have no documents to support their position on the matters that were the subject of respondent’s discovery requests and the facts alleged by respondent as to these matters shall be taken as established this case was called from the calendar of the court’s new york newark trial session on date neither petitioners nor their counsel appeared continued truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor counsel for respondent appeared and filed a motion for default judgment the court ordered petitioners to show cause by date why respondent’s motion should not be granted that order was served separately on petitioners’ counsel and on petitioners at their address of record neither petitioners nor their counsel has responded to the order or otherwise communicated with the court discussion under rule a the court may hold a party in default if he has failed to plead or otherwise proceed as provided by these rules or as required by the court rule b gives the court broad discretion to dismiss a case f or failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient we have construed rule liberally to permit entry of a judgment of default or dismissal consistently with our sound discretion and the interests of justice see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we have entered judgments of default or dismissal petitioners’ attorney did not cooperate with respondent in preparing this case for trial failed to respond to several orders of this court and failed to appear for trial rule a requires practitioners before the court to carry on their practice in accordance with the letter and spirit of the aba model rules of professional conduct where a taxpayer among other things unreasonably refused to stipulate facts or the authenticity of documents 742_f2d_1141 8th cir failed to comply with court-ordered discovery 79_tc_132 aff’d per curiam 703_f2d_1063 8th cir or failed to appear at trial 72_tc_126 petitioners have demonstrated their refusal to participate in this proceeding in these and numerous other ways as we have previously stated if a taxpayer does not think well enough of his case to defend it where the government has the burden_of_proof this court should default him to hold a trial in a case aban- doned by the taxpayer is at best an indulgence of archaic manners and at worst an insult to the taxpayers who have a rightful claim on this court’s time 87_tc_1403 respondent bears some degree of burden concerning each issue in this case and we must determine whether he has carried these burdens before entering judg- ment in his favor while the commissioner’s determinations as to a taxpayer’s tax_liability are generally presumed correct see rule a in cases involving receipt of unreported income respondent has the initial burden of providing some predi- cate evidence connecting the taxpayer with the income-producing activity see eg 620_f2d_23 3d cir aff’g tcmemo_1978_432 balice v commissioner tcmemo_2015_46 at with respect to additions to tax under sec_6651 respondent bears the burden of production see sec_7491 with respect to fraud penalties under sec_6663 respondent bears the burden_of_proof by clear_and_convincing evidence see sec_7454 rule b respondent can satisfy these burdens by relying on the taxpayer’s deemed admissions and on facts deemed established see rule c 115_tc_523 on the record before us it is clear that petitioners have failed to plead or otherwise proceed within the meaning of rule a they failed to cooperate with respondent in stipulating facts or preparing for trial and repeatedly refused to provide discovery they have ignored multiple court orders including an order to show cause why we should not grant the default motion currently before us and they failed to appear for trial of which they were given more than sufficient ad- vance notice after reviewing the entire record we conclude that the facts that are deemed to have been established combined with the affirmative allegations of fraud that petitioners are deemed to have admitted under rule c collectively satisfy respondent’s burdens of production and proof as to every issue in this case the court will therefore grant respondent’s motion for default judgment and enter a decision against petitioners with respect to all deficiencies additions to tax and penalties determined in the notice_of_deficiency to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered specifically respondent’s analysis of check deposits and other documents sufficiently connects petitioners with their unreported income and respondent clearly established that petitioners’ returns were filed late petitioners’ deemed admissions in addition to admitting fraud itself establish numerous badges_of_fraud including a multi-year pattern of deliberately omitting income from their tax returns a consistent failure to keep required books_and_records and a pattern of thoroughly uncooperative behavior when interacting with respondent and throughout the course of this proceeding see eg 91_tc_1049 aff’d 926_f2d_1470 6th cir ford v commissioner tcmemo_2005_101 89_tcm_1139
